DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-31 and 45-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 March 2021.
Applicant's election with traverse of Group I, Claims 11-19 in the reply filed on 19 March 2021 is acknowledged.  The traversal is on the ground(s) that all of the groups are drawn to the formation of lithium rich cathode materials and as such there is no extra burden by expanding the search to make different compounds.  This is not found persuasive because the different groups are drawn to different calcined lithium metal oxides and in some cases different methods of making different lithium calcined oxides. The groups lack unity of invention in light of the art cited in the restriction mailed on 19 March 2021 as the common feature is not considered to be a special technical feature then a restriction is proper and a search burden would exist for searching the different groups.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January 2010 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 15: The instant claims sets forth that each x, y, and z is at least 0.2 and no more than 0.4. However, the claim (Claim 13) from which the instant claim depends from requires one of x, y, or z to be equal to 0 which is not within the instantly claimed range. Accordingly, it is unclear what the instant claimed ranges are supposed to be and what ranges would read on the instant claim.
As to Claim 16: The instant claims sets forth that each x, y, and z is at least 0.325 and no more than 0.335. However, the claim (Claim 13) from which the instant claim depends from requires one of x, y, or z to be equal to 0 which is not within the instantly claimed range. Accordingly, it is unclear what the instant claimed ranges are supposed to be and what ranges would read on the instant claim.
As to Claim 18: The instant claim sets forth that the value of x is less than or equal to 0.7. This range includes values that are outside the scope of the claim from which the instant claim depends (claim 17) which sets a minimum range of 0.4. For the purpose of further consideration claim 18 was considered to read as 0.7 ≥ x ≥ 0.4.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teresita Franeze-Kullburg (US 2014/0272580, hereinafter referred to as “Kullburg”).
As to Claims 11 and 12: Kullburg teaches a method of making Li1.2Mi0.18Mn0.5-Co0.12O2 [0209]. Kullburg further teaches this composition is formed by mixing nickel hydroxide and cobalt carbonate in a reaction vessel with water and acetic acid then manganese acetate is added to the same reactor. In a separate reactor deionized water and lithium carbonate are added. Next carbon dioxide is passed through the gas bubbler. Next the Co, Ni, Mn solution is pumped into the Li reactor and the resulting mixture is spray dried and calcined [0210]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teresita Franeze-Kullburg (US 2014/0272580, hereinafter referred to as “Kullburg”).
As to Claim 13: Kullburg teaches the method of making claim 11 (See above).
Kullburg does not teach an example wherein only one of said x, y, and z is zero.
However, Kullburg teaches a particularly suitable material is a lithium nickel manganese cobalt compound defined by Li2-x-y-z-NixMnyCozO2 wherein x+y+z ≤ 1 and at least one of x, or y, or z is not zero [0127, 0243]. Therefore it would have been obvious to a person having ordinary skill in the art to use the teachings of Kullburg wherein one of x, y, and z is zero because Kullburg teaches that this is a suitable material for their method [0127, 0243].
As to Claim 14: Kullburg teaches the method of claim 13 (supra).
Kullburg does not teach an example wherein z is zero.
However, Kullburg teaches a particularly suitable material is a lithium nickel manganese cobalt compound defined by Li2-x-y-z-NixMnyCozO2 wherein x+y+z ≤ 1 and at least one of x, or y, or z is not zero [0127, 0243]. Therefore it would have been obvious to a person having ordinary skill in the art to use the teachings of Kullburg wherein z is zero because Kullburg teaches that this is a suitable material for their method [0127, 0243].
As to Claim 15: Kullburg teaches the method of making claim 13 (See above).
Kullburg does not teach an example wherein each x, y, and z is at least 0.2 and no more than 0.4.
However, Kullburg teaches a particularly suitable material is a lithium nickel manganese cobalt compound defined by Li2-x-y-z-NixMnyCozO2 wherein x+y+z ≤ 1 and at least one of x, or y, or z is not zero [0127, 0243]. Therefore it would have been obvious to a person having ordinary skill in the art to use the teachings of Kullburg 
As to Claim 16: Kullburg teaches the method of making claim 15 (See above).
Kullburg does not teach an example wherein each x, y, and z is at least 0.325 and no more than 0.335
However, Kullburg teaches a particularly suitable material is a lithium nickel manganese cobalt compound defined by Li2-x-y-z-NixMnyCozO2 wherein x+y+z ≤ 1 and at least one of x, or y, or z is not zero [0127, 0243]. Therefore it would have been obvious to a person having ordinary skill in the art to use the teachings of Kullburg with the limitation that each x, y, and z is at least 0.325 and no more than 0.335 because Kullburg teaches that this is a suitable material for their method [0127, 0243].
As to Claim 17: Kullburg teaches the method of making claim 11 (See above).
Kullburg does not teach an example wherein 0.9 ≥ x ≥ 0.4.
However, Kullburg teaches a particularly suitable material is a lithium nickel manganese cobalt compound defined by Li2-x-y-z-NixMnyCozO2 wherein x+y+z ≤ 1 and at least one of x, or y, or z is not zero [0127, 0243]. Therefore it would have been obvious to a person having ordinary skill in the art to use the teachings of Kullburg with the limitation that 0.9 ≥ x ≥ 0.4 because Kullburg teaches that this is a suitable material for their method [0127, 0243].
As to Claim 18: Kullburg teaches the method of making claim 17 (See above).
Kullburg does not teach an example wherein 0.7 ≥ x ≥ 0.4.
However, Kullburg teaches a particularly suitable material is a lithium nickel manganese cobalt compound defined by Li2-x-y-z-NixMnyCozO2 wherein x+y+z ≤ 1 and at least one of x, or y, or z is not zero [0127, 0243]. Therefore it would have been obvious to a person having ordinary skill in the art to use the teachings of Kullburg with the limitation that 0.7 ≥ x ≥ 0.4 because Kullburg teaches that this is a suitable material for their method [0127, 0243].
As to Claim 19: Kullburg teaches the method of making claim 11 (See above).
Kullburg does not teach an example wherein 0.4 ≥ y ≥ 0.5.
However, Kullburg teaches a particularly suitable material is a lithium nickel manganese cobalt compound defined by Li2-x-y-z-NixMnyCozO2 wherein x+y+z ≤ 1 and at least one of x, or y, or z is not zero [0127, 0243]. Therefore it would have been obvious to a person having ordinary skill in the art to use the teachings of Kullburg .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,136,534. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent are drawn to a method of making a lithium nickel manganese cobalt oxide by combining some of the precursors and bubbling gas through them, having a separate mixture of precursors., mixing all the components, drying, and calcining the final product (See Patent claims 1 and 22 specifically to meet the instant claimed formula).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767